Exhibit 10.27
AMENDED AND RESTATED AGREEMENT FOR EMPLOYMENT
FOLLOWING A CHANGE OF CONTROL
          AGREEMENT by and between GATX Corporation, a New York corporation (the
“Company”) and Brian A. Kenney (the “Executive”) dated as of the 1ST day of
January 2009.
          The Board of Directors of the Company (the “Board”), has determined
that it is in the best interests of the Company and its shareholders to assure
that the Company will have the continued dedication of the Executive,
notwithstanding the possibility, threat or occurrence of a Change of Control (as
defined below). The Board believes it is imperative to diminish the inevitable
distraction of the Executive by virtue of the personal uncertainties and risks
created by a pending or threatened Change of Control and to encourage the
Executive’s full attention and dedication to the Company currently and in the
event of any threatened or pending Change of Control, and to provide the
Executive with compensation and benefits arrangements upon a Change of Control
which ensure that the compensation and benefits expectations of the Executive
will be satisfied and which are competitive with those of other corporations.
Therefore, in order to accomplish these objectives, the Board has caused the
Company to enter into this Agreement.
          NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:
          1. Certain Definitions. (a) The “Effective Date” shall mean the first
date during the Change of Control Period (as defined in Section 1(b)) on which a
Change of Control (as defined in Section 2) occurs. Anything in this Agreement
to the contrary notwithstanding, if a Change of Control occurs, and if the
Executive’s employment with the Company is terminated prior to the date on which
the Change of Control occurs, and if it is reasonably demonstrated by the
Executive that such termination of employment (i) was at the request of a third
party who has taken steps reasonably calculated to effect a Change of Control or
(ii) otherwise arose in connection with or anticipation of a Change of Control,
then for all purposes of this Agreement the “Effective Date” shall mean the date
immediately prior to the date of such termination of employment.
          (b) The “Change of Control Period” shall mean the period commencing on
January 1, 2009, and ending on the second anniversary of the date thereof;
provided, however, that commencing on January 1, 2010, and on each annual
anniversary of such date (such date and each annual anniversary thereof shall be
hereinafter referred to as the “Renewal Date”), unless previously terminated,
the Change of Control Period shall be automatically extended so as to terminate
two years from such Renewal Date, unless at least 60 days prior to the Renewal
Date the Company shall give notice to the Executive that the Change of Control
Period shall not be so extended.
          2. Change of Control. For the purpose of this Agreement, a “Change of
Control” shall mean:
          (a) The acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) (a “Person”) of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of
either (i) the then outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (ii) the combined voting power of the
then outstanding voting securities of the Company entitled to vote generally in
the election of

 



--------------------------------------------------------------------------------



 



directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (a), the following acquisitions shall not
constitute a Change of Control: (1) any acquisition directly from the Company,
(2) any acquisition by the Company, (3) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company or (4) any acquisition by any corporation
pursuant to a transaction which complies with clauses (i), (ii) and (iii) of
subsection (c) of this Section 2; or
          (b) Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or
          (c) Consummation of a reorganization, merger or consolidation or sale
or other disposition (including, without limitation, a disposition occurring by
merger, consolidation, sale, or other similar transactions of one or more
subsidiaries of the Company) of all or substantially all of the assets of the
Company (a “Business Combination”), in each case unless, following such Business
Combination (other than a Business Combination of the type referred to in the
first parenthetical of this subsection (c) which results in the disposition of
all or substantially all of the assets of the Company), (i) all or substantially
all of the individuals and entities who were the beneficial owners,
respectively, of the Outstanding Company Common Stock and Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 65% of, respectively, the then
outstanding shares of common stock and the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership, immediately prior to such Business
Combination of the Outstanding Company Common Stock and Outstanding Company
Voting Securities, as the case may be, (ii) no Person (excluding any corporation
resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then outstanding voting securities of such corporation except to the extent that
such ownership existed prior to the Business Combination and (iii) at least a
majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement, or of the action of the Board,
providing for such Business Combination; or
          (d) Approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company; or
          (e) Consummation of a reorganization, merger or consolidation or sale
or other disposition of any subsidiary or of all or substantially all of the
assets of any subsidiary of the

2



--------------------------------------------------------------------------------



 



Company or a disposition (in a single transaction or series of integrated
transactions) of all or substantially all of the assets of an operating segment
of the Company as identified in the financial statements included in the
Company’s most recent Annual Report on Form 10-K (each a “Business Segment”)
that is, in either case, the primary employer of the Executive or to which the
Executive’s responsibilities primarily relate immediately prior thereto, and
which does not constitute a Business Combination as defined in Section 2(c),
unless immediately thereafter the Company, either directly or indirectly, owns
(i) at least 50% of the voting stock of any such subsidiary disposed of or,
(ii) in the case of the disposition of all or substantially all of the assets of
a subsidiary or Business Segment, at least 50% of both the voting power over and
the equity in any entity holding title to such assets.
          3. Employment Period. The Company hereby agrees to continue the
Executive in its employ, and the Executive hereby agrees to remain in the employ
of the Company subject to the terms and conditions of this Agreement, for the
period commencing on the Effective Date and ending on the second anniversary of
such date (the “Employment Period”).
          4. Terms of Employment. (a) Position and Duties. (i) During the
Employment Period, (A) the Executive’s position (including status, offices,
titles and reporting requirements), authority, duties and responsibilities shall
be at least commensurate in all material respects with the most significant of
those held, exercised and assigned by or to the Executive at any time during the
120-day period immediately preceding the Effective Date and (B) the Executive’s
services shall be performed at the location where the Executive was employed
immediately preceding the Effective Date or any office or location less than 35
miles from such location.
               (ii) During the Employment Period, and excluding any periods of
vacation and sick leave to which the Executive is entitled, the Executive agrees
to devote reasonable attention and time during normal business hours to the
business and affairs of the Company and, to the extent necessary to discharge
the responsibilities assigned to the Executive hereunder, to use the Executive’s
reasonable best efforts to perform faithfully and efficiently such
responsibilities. During the Employment Period it shall not be a violation of
this Agreement for the Executive to (A) serve on corporate, civic or charitable
boards or committees, (B) deliver lectures, fulfill speaking engagements or
teach at educational institutions and (C) manage personal investments, so long
as such activities do not significantly interfere with the performance of the
Executive’s responsibilities as an employee of the Company in accordance with
this Agreement. It is expressly understood and agreed that to the extent that
any such activities have been conducted by the Executive prior to the Effective
Date, the continued conduct of such activities (or the conduct of activities
similar in nature and scope thereto) subsequent to the Effective Date shall not
thereafter be deemed to interfere with the performance of the Executive’s
responsibilities to the Company.
          (b) Compensation. (i) Base Salary. During the Employment Period, the
Executive shall receive an annual base salary (“Annual Base Salary”), which
shall be paid at a monthly rate, at least equal to twelve times the highest
monthly base salary paid or payable, including any base salary which has been
earned but deferred, to the Executive by the Company and its Affiliates during
the twelve-month period immediately preceding the month in which the Effective
Date occurs. During the Employment Period, the Annual Base Salary shall be
reviewed no more than twelve months after the last salary increase awarded to
the Executive prior to the Effective Date and thereafter at least annually. Any
increase in Annual Base Salary shall not serve to limit or reduce any other
obligation to the Executive under this Agreement. Annual Base Salary shall not
be reduced after any such increase and the term Annual Base Salary as utilized
in this Agreement shall refer to Annual Base Salary as so increased. As used

3



--------------------------------------------------------------------------------



 



in this Agreement, the term “Affiliates” means all persons with whom the Company
is considered to be a single employer under section 414(b) of the Internal
Revenue Code (the “Code”) and all persons with whom the Company would be
considered a single employer under section 414(c) of the Code.
               (ii) Annual Bonus. In addition to Annual Base Salary, the
Executive shall be awarded, for each fiscal year ending during the Employment
Period, an annual bonus (the “Annual Bonus”) in cash that is not less than the
Executive’s target level of bonus for the year in which the Change of Control
occurs. Each such Annual Bonus shall be paid no later than the 15th day of the
third month of the fiscal year next following the fiscal year for which the
Annual Bonus is awarded.
               (iii) Long-Term Incentive, Savings and Retirement Plans. During
the Employment Period, the Executive shall be entitled to participate in all
long-term incentive, stock compensation, savings and retirement plans,
practices, policies and programs applicable generally to other peer executives
of the Company and its Affiliates, but in no event shall such plans, practices,
policies and programs provide the Executive with long-term incentive
opportunities (measured with respect to both regular and special incentive
opportunities, to the extent, if any, that such distinction is applicable),
stock compensation opportunities, savings opportunities and retirement benefit
opportunities, in each case, less favorable, in the aggregate, than the most
favorable of those provided by the Company and its Affiliates for the Executive
under such plans, practices, policies and programs as in effect at any time
during the 120-day period immediately preceding the Effective Date or if more
favorable to the Executive, those provided generally at any time after the
Effective Date to other peer executives of the Company and its Affiliates.
               (iv) Welfare Benefits. During the Employment Period, the
Executive and/or the Executive’s family, as the case may be, shall be eligible
for participation in and shall receive all benefits under the plans, practices,
policies and programs provided by the Company and its Affiliates that provide
Welfare Benefits to the extent applicable generally to other peer executives of
the Company and its Affiliates, but in no event shall such plans, practices,
policies and programs provide the Executive with benefits which are less
favorable, in the aggregate, than the most favorable of such plans, practices,
policies and programs in effect for the Executive at any time during the 120-day
period immediately preceding the Effective Date or, if more favorable to the
Executive, those provided generally at any time after the Effective Date to
other peer executives of the Company and its Affiliates. The term “Welfare
Benefits” means medical, prescription, dental, disability, employee life, group
life, accidental death and travel accident insurance benefits.
               (v) Expenses. During the Employment Period, the Executive shall
be entitled to receive prompt reimbursement for all reasonable expenses incurred
by the Executive in accordance with the most favorable policies, practices and
procedures of the Company and its Affiliates in effect for the Executive at any
time during the 120-day period immediately preceding the Effective Date or, if
more favorable to the Executive, as in effect generally at any time thereafter
with respect to other peer executives of the Company and its Affiliates.
               (vi) Fringe Benefits. During the Employment Period, the Executive
shall be entitled to fringe benefits, including, without limitation, tax and
financial planning services, payment of club dues, and, if applicable, use of an
automobile and payment of related expenses, or payment of an automobile
allowance in accordance with the most favorable plans, practices, programs and
policies of the Company and its Affiliates in effect for the Executive at

4



--------------------------------------------------------------------------------



 



any time during the 120-day period immediately preceding the Effective Date or,
if more favorable to the Executive, as in effect generally at any time
thereafter with respect to other peer executives of the Company and its
Affiliates.
               (vii) Office and Support Staff. During the Employment Period, the
Executive shall be entitled to an office or offices of a size and with
furnishings and other appointments, and to exclusive personal secretarial and
other assistance, at least equal to the most favorable of the foregoing provided
to the Executive by the Company and its Affiliates at any time during the
120-day period immediately preceding the Effective Date or, if more favorable to
the Executive, as provided generally at any time thereafter with respect to
other peer executives of the Company and its Affiliates.
               (viii) Vacation. During the Employment Period, the Executive
shall be entitled to paid vacation in accordance with the most favorable plans,
policies, programs and practices of the Company and its Affiliates as in effect
for the Executive at any time during the 120-day period immediately preceding
the Effective Date or, if more favorable to the Executive, as in effect
generally at any time thereafter with respect to other peer executives of the
Company and its Affiliates.
          5. Termination of Employment. (a) Death or Disability. The Executive’s
employment shall terminate automatically upon the Executive’s death during the
Employment Period. If Disability of the Executive has occurred during the
Employment Period (pursuant to the definition of Disability set forth below),
the Company may give to the Executive written notice in accordance with Section
12(b) of this Agreement of its intention to terminate the Executive’s employment
no sooner than 30 days following such notice. In such event, the Executive’s
employment with the Company shall terminate effective on the date specified in
such notice (the “Disability Effective Date”), provided that the Executive shall
not have returned to full-time performance of the Executive’s duties prior
thereto. For purposes of this Agreement, “Disability” shall mean any disability
that (a) entitles the Executive to disability income benefits under the GATX
Long Term Disability Income Plan as in effect on the day prior to the Effective
Date, and (b) prevents the Executive, for the duration of the Employment Period,
from engaging in the same or comparable type of employment as that in which the
Executive was engaged on the day prior to the Effective Date.
          (b) Cause. The Company may terminate the Executive’s employment during
the Employment Period only for Cause. For purposes of this Agreement, “Cause”
shall mean:
          (i) the willful and continued failure of the Executive to perform
substantially the Executive’s duties with the Company or one of its affiliates
(other than any such failure resulting from incapacity due to physical or mental
illness), after a written demand for substantial performance is delivered to the
Executive by the Board of the Company which specifically identifies the manner
in which the Board believes that the Executive has not substantially performed
the Executive’s duties, or
          (ii) the willful engaging by the Executive in illegal conduct or gross
misconduct which is materially and demonstrably injurious to the Company.
For purposes of this provision, no act or failure to act, on the part of the
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority given pursuant to a resolution duly

5



--------------------------------------------------------------------------------



 



adopted by the Board or upon the instructions or concurrence of the Board or
based upon the advice of counsel for the Company shall be conclusively presumed
to be done, or omitted to be done, by the Executive in good faith and in the
best interests of the Company. The cessation of employment of the Executive
shall not be deemed to be for Cause unless and until there shall have been
delivered to the Executive a copy of a resolution duly adopted by the
affirmative vote of not less than three-quarters of the entire membership of the
Board at a meeting of the Board called and held for such purpose (after
reasonable notice is provided to the Executive and the Executive is given an
opportunity, together with counsel, to be heard before the Board), finding that,
in the good faith opinion of the Board, the Executive is guilty of the conduct
described in subparagraph (i) or (ii) above, and specifying the particulars
thereof in detail.
          (c) Good Reason. The Executive’s employment may be terminated during
the Employment Period by the Executive for Good Reason. For purposes of this
Agreement, “Good Reason” shall mean the occurrence of one or more of the
following conditions without the consent of the Executive:
          (i) A material diminution in the Executive’s base compensation,
compared with the base compensation required to be provided to the Executive in
accordance with Section 4(b).
          (ii) A material diminution in the Executive’s authority, duties, or
responsibilities, compared with the authority, duties, and responsibilities of
the Executive provided in Section 4(a).
          (iii) A requirement that the Executive report to anyone other than the
Board.
          (iv) A material diminution in the budget over which the Executive
retains authority, compared with the most significant budget over which the
Executive had authority at any time during the 120-day period immediately
preceding the Effective Date.
          (v) A material change in the geographic location at which the
Executive must perform the services.
          (vi) Any other action or inaction by the Company that constitutes a
material breach of this Agreement.
If (I) the Executive provides written notice to the Company of the occurrence of
Good Reason within a reasonable time (not more than 90 days) after the Executive
has knowledge of the circumstances constituting Good Reason, which notice
specifically identifies the circumstances which the Executive believes
constitute Good Reason; (II) the Company fails to notify the Executive of the
Company’s intended method of correction within a reasonable period of time (not
less than 30 days) after the Company receives the notice, or the Company fails
to correct the circumstances within a reasonable period of time after such
notice (except that no such opportunity to correct shall be applicable if the
circumstances constituting Good Reason are those described in paragraph (v)
above, relating to relocation); and (III) the Executive resigns within a
reasonable time after receiving the Company’s response, if such notice does not
indicate an intention to correct such circumstances, or within a reasonable time
after the Company fails to correct such circumstances (provided that in no event
may such termination occur more than two years after the initial existence of
the condition constituting Good Reason); then the Executive shall be considered
to have terminated for Good Reason.

6



--------------------------------------------------------------------------------



 



          (d) Notice of Termination. Any termination by the Company for Cause,
or by the Executive for Good Reason, shall be communicated by Notice of
Termination to the other party hereto given in accordance with Section 12(b) of
this Agreement. For purposes of this Agreement, a “Notice of Termination” means
a written notice which (i) indicates the specific termination provision in this
Agreement relied upon, (ii) to the extent applicable, sets forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
the Executive’s employment under the provision so indicated and (iii) if the
Date of Termination (as defined below) is other than the date of receipt of such
notice, specifies the termination date (which date shall be not more than thirty
days after the giving of such notice). The failure by the Executive or the
Company to set forth in the Notice of Termination any fact or circumstance which
contributes to a showing of Good Reason or Cause shall not waive any right of
the Executive or the Company, respectively, hereunder or preclude the Executive
or the Company, respectively, from asserting such fact or circumstance in
enforcing the Executive’s or the Company’s rights hereunder.
          (e) Date of Termination. “Date of Termination” means (i) if the
Executive’s employment is terminated by the Company for Cause, or by the
Executive for Good Reason, the date of receipt of the Notice of Termination or
any later date specified therein, as the case may be, (ii) if the Executive’s
employment is terminated by the Company other than for Cause or Disability, the
Date of Termination shall be the date on which the Company notifies the
Executive of such termination and (iii) if the Executive’s employment is
terminated by reason of death or Disability, the Date of Termination shall be
the date of death of the Executive or the Disability Effective Date, as the case
may be. Notwithstanding the foregoing, references in the Agreement to the
Executive’s Date of Termination, and the Executive’s termination of employment
(including references to the Executive’s employment termination, and to the
Executive terminating employment) shall mean the Executive ceasing to be
employed by the Company and its Affiliates, subject to the following:
          (i) The employment relationship will be deemed to have ended at the
time the Executive and his employer reasonably anticipate that the level of bona
fide services the Executive would perform for the Company and its Affiliates
after such date (whether as an employee or independent contractor, but not as a
director) would permanently decrease to no more than 20% of the average level of
bona fide services performed over the immediately preceding 36 month period (or
the full period of service to the Company and its Affiliates if the Executive
has performed services for the Company and its Affiliates for less than
36 months). In the absence of an expectation that the Executive will perform at
the above-described level, the Date of Termination will not be delayed solely by
reason of the Executive continuing to be on the Company’s and its Affiliates’
payroll after such date.
          (ii) The employment relationship will be treated as continuing intact
while the Executive is on a bona fide leave of absence (determined in accordance
with Treas. Reg. §1.409A-1(h)).
          (iii) If, pursuant to Section 11, the Agreement is assumed by a
successor, the substitution of the successor for the Company shall not be
treated as a termination of employment.
          6. Obligations of the Company upon Termination. (a) Good Reason; Other
Than for Cause, Death or Disability. If, during the Employment Period, the
Company shall terminate

7



--------------------------------------------------------------------------------



 



the Executive’s employment other than for Cause, death or Disability or the
Executive shall terminate employment for Good Reason:
     (i) The Company shall pay to the Executive in a lump sum in cash within
30 days after the Date of Termination the aggregate of the following amounts:
     A. the sum of (1) the Executive’s Annual Base Salary through the Date of
Termination to the extent not theretofore paid, (2) the product of (x) the
Executive’s Annual Bonus as defined in Section 4(b)(ii) of the Agreement
(annualized for any fiscal year consisting of less than twelve full months or
during which the Executive was employed for less than twelve full months) and
(y) a fraction, the numerator of which is the number of days in the current
fiscal year through the Date of Termination, and the denominator of which is 365
and (3) any accrued vacation pay, in each case to the extent not theretofore
paid (the sum of the amounts described in clauses (1), (2), and (3) shall be
hereinafter referred to as the “Accrued Obligations”); and
     B. the amount equal to the product of (1) three and (2) the sum of (x) the
Executive’s Annual Base Salary and (y) the Executive’s target bonus under the
Company’s Management Incentive Plan, or any comparable bonus plan in which the
Executive participates and which has a target bonus generally similar to that in
the Company’s Management Incentive Plan (the “Target Bonus”), less amounts, if
any, paid to the Executive in accordance with the Company’s severance pay
policies; and
     C. an amount equal to the excess of (a) the actuarial equivalent of the
benefit under the Company’s qualified defined benefit retirement plan (the
“Retirement Plan”) and any excess or supplemental retirement plan in which the
Executive participates (together, the “SERP”) (utilizing in each case actuarial
assumptions no less favorable to the Executive than those in effect under the
Company’s Retirement Plan immediately prior to the Effective Date), which the
Executive would receive if the Executive’s employment continued for three years
after the Date of Termination assuming for this purpose that all accrued
benefits are fully vested, and, assuming that the Executive’s compensation in
each of the three years is equal to the Annual Base Salary as required by
Section 4(b)(i) and plus the Executive’s Target Bonus as described in Section
6(i)(B) for the most recent fiscal year (or other bonus amount considered
pensionable under the Retirement Plan), over (b) the actuarial equivalent of the
Executive’s actual benefit (paid or payable), if any, under the Retirement Plan
and the SERP as of the Date of Termination;
     D. an amount equal to the present value of the benefits to which the
Executive is entitled under the SERP as of the Date of Termination, utilizing
(a) as a discount rate the rate of return on 10-year Treasury Securities in
effect for the month prior to the month in which the Change of Control occurs,
and (b) mortality assumptions based on the Applicable Mortality Table defined in
Section 417(e)(3)(A)(1) of the Code; such amount shall be paid on the
Executive’s Date of Termination; provided, however, that this paragraph
(D) shall be without effect if the Executive has elected to receive distribution
of benefits under the SERP in a form other than a lump sum upon the Date of
Termination.

8



--------------------------------------------------------------------------------



 



     (ii) for three years after the Executive’s Date of Termination, or such
longer period as may be provided by the terms of the appropriate plan, program,
practice or policy, the Company shall continue to provide the Welfare Benefits
to the Executive and/or the Executive’s family at least equal to those which
would have been provided to them in accordance with the plans, programs,
practices and policies providing Welfare Benefits that are described in
Section 4(b)(iv) of this Agreement if the Executive’s employment had not been
terminated or, if more favorable to the Executive, as in effect generally at any
time thereafter with respect to other peer executives of the Company and its
Affiliates and their families, provided, however, that if the Executive becomes
reemployed with another employer and is eligible to receive medical or other
Welfare Benefits under another employer provided plan, the medical and other
Welfare Benefits described herein shall be secondary to those provided under
such other plan during such applicable period of eligibility. For purposes of
determining eligibility (but not the time of commencement of benefits) of the
Executive for retiree benefits pursuant to such plans, practices, programs and
policies, the Executive shall be considered to have remained employed until
three years after the Date of Termination and to have retired on the last day of
such period. The Company shall continue to make available to the Executive
health, medical, dental, and prescription drug benefits that are Welfare
Benefits at the Executive’s own cost until the Executive is eligible for
coverage under Medicare;
     (iii) the Company shall, at a maximum cost of 10% of the Executive’s Annual
Base Salary, provide the Executive with outplacement services the scope and
provider of which shall be selected by the Executive in his sole discretion;
provided that in no event shall the services covered by this paragraph (iii) be
provided later than the last day of the second calendar year following the
calendar year in which the Date of Termination occurred, with the reimbursement
for such expenses to be paid no later than the end of the third calendar year
following the calendar year in which the Date of Termination occurred; and
     (iv) to the extent not otherwise paid or provided pursuant to this
Agreement, the Company shall pay or provide to the Executive the Other Benefits
that may be due to him in accordance with the terms of the arrangement providing
for such amounts or benefits. The term “Other Benefits” shall mean amounts or
benefits to the extent that they are required to be provided with respect to the
Executive after termination of the Executive’s employment in accordance with the
terms of a plan, program, policy, practice, contract, agreement or other
arrangement; provided that “Other Benefits” will include only amounts and
benefits that would be required to be provided in the absence of this Agreement,
except as otherwise expressly provided in paragraphs (b) and (c) below with
respect to Other Benefits.
Except as otherwise provided in paragraph (iv) above, in no event shall the
Executive be entitled to receive any benefits under this paragraph (a)
(including amounts and rights provided under this paragraph (a)) unless the
Executive executes a release of claims against the Company and Affiliates
prepared by the Company and such release is not revoked. The Executive shall be
eligible for benefits under this paragraph (a) only if the release is returned
by such time as is established by the Company; provided that to the extent
benefits provided pursuant to this paragraph (a) would constitute Deferred
Compensation, such benefits shall be paid or provided to the Executive only if
the release is returned in time to permit the distribution of such benefits to
satisfy the requirements of section 409A of the Code and further provided that
to the extent that benefits are intended to satisfy the short-term deferral
exception to treatment as Deferred Compensation (as provided in Treas. Reg.
§1.409A-1(b)(4)), such benefits shall be paid to the Executive only if the
release is returned in time to permit distribution

9



--------------------------------------------------------------------------------



 



of benefits no later than the deadline for satisfying the requirements
applicable to the short-term deferral exception.
          (b) Death. If the Executive’s employment is terminated by reason of
the Executive’s death during the Employment Period, this Agreement shall
terminate without further obligations to the Executive’s legal representatives
under this Agreement, other than for payment of Accrued Obligations and the
timely payment or provision of Other Benefits. Accrued Obligations shall be paid
to the Executive’s estate or beneficiary, as applicable, in a lump sum in cash
within 30 days of the Date of Termination. With respect to the provision of
Other Benefits, the term Other Benefits as utilized in this Section 6(b) shall
include, without limitation, and the Executive’s estate and/or beneficiaries
shall be entitled to receive, benefits at least equal to the most favorable
benefits provided by the Company and Affiliates to the estates and beneficiaries
of peer executives of the Company and such Affiliates under such plans,
programs, practices and policies relating to death benefits, if any, as in
effect with respect to other peer executives and their beneficiaries at any time
during the 120-day period immediately preceding the Effective Date or, if more
favorable to the Executive’s estate and/or the Executive’s beneficiaries, as in
effect on the date of the Executive’s death with respect to other peer
executives of the Company and its Affiliates and their beneficiaries, with such
death benefits to be made at the time and otherwise in accordance with the terms
specified by such plan, program, policy, or practice.
          (c) Disability. If the Executive’s employment is terminated by reason
of the Executive’s Disability during the Employment Period, this Agreement shall
terminate without further obligations to the Executive, other than for payment
of Accrued Obligations and the timely payment or provision of Other Benefits.
Accrued Obligations shall be paid to the Executive in a lump sum in cash within
30 days of the Date of Termination. With respect to the provision of Other
Benefits, the term Other Benefits as utilized in this Section 6(c) shall
include, and the Executive shall be entitled after the Disability Effective Date
to receive, disability and other benefits at least equal to the most favorable
of those generally provided by the Company and its Affiliates to disabled
executives and/or their families in accordance with such plans, programs,
practices and policies relating to disability, if any, as in effect generally
with respect to other peer executives and their families at any time during the
120-day period immediately preceding the Effective Date or, if more favorable to
the Executive and/or the Executive’s family, as in effect at any time thereafter
generally with respect to other peer executives of the Company and its
Affiliates and their families.
          (d) Cause; Other than for Good Reason. If the Executive’s employment
shall be terminated for Cause during the Employment Period, this Agreement shall
terminate without further obligations to the Executive other than the obligation
to pay to the Executive (x) his Annual Base Salary through the Date of
Termination, (y) the amount of any compensation previously deferred by the
Executive, and (z) Other Benefits, in each case to the extent theretofore
unpaid. If the Executive voluntarily terminates employment during the Employment
Period, excluding a termination for Good Reason, this Agreement shall terminate
without further obligations to the Executive, other than for Accrued Obligations
and the timely payment or provision of Other Benefits. In such case, all Accrued
Obligations shall be paid to the Executive in a lump sum in cash within 30 days
of the Date of Termination.
          (e) Specified Employee. If the Executive is a Specified Employee at
the time of termination of employment:

10



--------------------------------------------------------------------------------



 



(i) Payments of cash benefits under this Agreement that constitute Deferred
Compensation may not be paid before the date that is six months after the date
of termination of employment or, if earlier, the date of death of the Executive.
At the end of the six-month period described in the preceding sentence, amounts
that could not be paid by reason of the limitation in this paragraph (i) shall
be paid on the first day of the seventh month following the date of termination
of employment.
(ii) The provision of non-cash benefits (including, without limitation, life
insurance, if any, that is not treated as a “death benefit” under Treas. Reg.
§1.409A-1) that constitute Deferred Compensation will be provided to the
Executive during the period ending six months after the date of termination of
employment or, if earlier, the date of death of the Executive only if the
Executive pays the cost of such coverage to the Company for that six month
period; provided that the Executive shall be reimbursed by the Company for the
amount of such payment during the seventh month after termination of employment.
For purposes of this Agreement, the term “Specified Employee” shall be defined
in accordance with Treas. Reg. §1.409A-1(i) and such rules as may be established
by the Chief Executive Officer of the Company or his or her delegate from time
to time. For purposes of this Agreement, the term “Deferred Compensation” means
payments or benefits that would be considered to be provided under a
nonqualified deferred compensation plan as that term is defined in Treas. Reg.
§1.409A-1.
          7. Non-exclusivity of Rights. Nothing in this Agreement shall prevent
or limit the Executive’s continuing or future participation in any plan,
program, policy or practice (other than those providing severance benefits)
provided by the Company or any of its Affiliates and for which the Executive may
qualify, nor, subject to Section 12(f), shall anything herein limit or otherwise
affect such rights as the Executive may have under any contract or agreement
with the Company or any of its Affiliates. Amounts which are vested benefits or
which the Executive is otherwise entitled to receive under any plan, policy,
practice or program of or any contract or agreement with the Company or any of
its Affiliates at or subsequent to the Date of Termination shall be payable in
accordance with such plan, policy, practice or program or contract or agreement
except as explicitly modified by this Agreement.
          8. Full Settlement. (a) The Company’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company may have against the
Executive or others. In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement and such amounts
shall not be reduced whether or not the Executive obtains other employment. The
Company agrees to pay as incurred, to the full extent permitted by law, all
legal fees and expenses which the Executive may incur as a result of any contest
(regardless of the outcome thereof) by the Company, the Executive or others of
the validity or enforceability of, or liability under, any provision of this
Agreement or any guarantee of performance thereof (including as a result of any
contest by the Executive about the amount of any payment pursuant to this
Agreement), plus in each case interest on any delayed payment at the applicable
Federal rate provided for in section 7872(f)(2)(A) of the Code. If, however,
following the conclusion of such contest, the court before whom such contest was
held determines that under the circumstances it was unjust for the Company to
have paid all or any part of the legal fees and expenses of the Executive
pursuant to the immediately preceding sentence, the Executive shall repay any
such payments to the Company in accordance with the order of the court.

11



--------------------------------------------------------------------------------



 



          (b) The right of the Executive (including the estate of the Executive)
to amounts under this Section 8 shall continue during the life of the Executive
(and the life of any beneficiary claiming with respect to the Executive by
reason of this Section 8). Payment by the Company under this Section 8 shall be
made promptly after the Executive submits reasonable evidence of his having
incurred the amounts subject to payment, provided that the Executive shall be
required to provide such evidence no later than October 31 of the calendar year
following the year in which such expenses are incurred (or such later date
permitted by the Company that is not later than the end of the calendar year
following the year in which such expenses are incurred), and shall be paid by
the Company not later than the last day of the calendar year following the year
in which such expenses are incurred. The foregoing provisions of this Section
(b) are intended to conform the payments under this Section 8 to the
requirements of Code section 409A, and shall not be construed to permit delay by
the Company of payment of amounts due earlier in accordance with in this Section
8.
          9. Certain Additional Payments by the Company.
          (a) Anything in this Agreement to the contrary notwithstanding and
except as set forth below, in the event it shall be determined that any payment
or distribution by the Company or its affiliates to or for the benefit of the
Executive (whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise, but determined without regard to any
additional payments required under this Section 9) (a “Payment”) would be
subject to the excise tax imposed by section 4999 of the Code or any interest or
penalties are incurred by the Executive with respect to such excise tax (such
excise tax, together with any such interest and penalties, are hereinafter
collectively referred to as the “Excise Tax”), then the Executive shall be
entitled to receive an additional payment (a “Gross-Up Payment”) in an amount
such that after payment by the Executive of all taxes (including any interest or
penalties imposed with respect to such taxes), including, without limitation,
any income taxes (and any interest and penalties imposed with respect thereto)
and Excise Tax imposed upon the Gross-Up Payment, the Executive retains an
amount of the Gross-Up Payment equal to the Excise Tax imposed upon the
Payments. Notwithstanding the foregoing provisions of this Section 9(a), if it
shall be determined that the Executive is entitled to a Gross-Up Payment, but
that the Payments do not exceed 110% of the greatest amount (the “Reduced
Amount”) that could be paid to the Executive such that the receipt of Payments
would not give rise to any Excise Tax, then no Gross-Up Payment shall be made to
the Executive and the Payments, in the aggregate, shall be reduced to the
Reduced Amount. The reduction of the Payments to the Reduced Amount shall be
made by reducing the cash amounts of Payments (excluding Welfare Benefits) that
would not constitute Deferred Compensation (with the Payments subject to such
reduction to be determined by the Executive), to the extent necessary to
decrease the Payments to the Reduced Amount.
          (b) Subject to the provisions of Section 9(c), all determinations
required to be made under this Section 9, including whether and when a Gross-Up
Payment is required and the amount of such Gross-Up Payment and the assumptions
to be utilized in arriving at such determination, shall be made by Ernst & Young
LLP or such other certified public accounting firm as may be designated by the
Executive (the “Accounting Firm”) which shall provide detailed supporting
calculations both to the Company and the Executive within 15 business days of
the receipt of notice from the Executive that there has been a Payment, or such
earlier time as is requested by the Company. In the event that the Accounting
Firm is serving as accountant or auditor for the individual, entity or group
effecting the Change of Control, the Executive shall appoint another nationally
recognized accounting firm to make the determinations required hereunder (which
accounting firm shall then be referred to as the Accounting Firm hereunder).

12



--------------------------------------------------------------------------------



 



All fees and expenses of the Accounting Firm shall be borne solely by the
Company. Any Gross-Up Payment, as determined pursuant to this Section 9, shall
be paid by the Company to the Executive within five days of the receipt of the
Accounting Firm’s determination. Any determination by the Accounting Firm shall
be binding upon the Company and the Executive. As a result of the uncertainty in
the application of Section 4999 of the Code at the time of the initial
determination by the Accounting Firm hereunder, it is possible that Gross-Up
Payments which will not have been made by the Company should have been made
(“Underpayment”), consistent with the calculations required to be made
hereunder. In the event that the Company exhausts its remedies pursuant to
Section 9(c) and the Executive thereafter is required to make a payment of any
Excise Tax, the Accounting Firm shall determine the amount of the Underpayment
that has occurred and any such Underpayment shall be promptly paid by the
Company to or for the benefit of the Executive.
          (c) The Executive shall notify the Company in writing of any claim by
the Internal Revenue Service that, if successful, would require the payment by
the Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than ten business days after the Executive is informed
in writing of such claim and shall apprise the Company of the nature of such
claim and the date on which such claim is requested to be paid. The Executive
shall not pay such claim prior to the expiration of the 30-day period following
the date on which it gives such notice to the Company (or such shorter period
ending on the date that any payment of taxes with respect to such claim is due).
If the Company notifies the Executive in writing prior to the expiration of such
period that it desires to contest such claim, the Executive shall:
     (i) give the Company any information reasonably requested by the Company
relating to such claim,
     (ii) take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company,
     (iii) cooperate with the Company in good faith in order effectively to
contest such claim, and
     (iv) permit the Company to participate in any proceedings relating to such
claim;
provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this Section 9(c), the Company shall control all proceedings taken in connection
with such contest and, at its sole option, may pursue or forgo any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
the Executive to pay the tax claimed and sue for a refund or contest the claim
in any permissible manner, and the Executive agrees to prosecute such contest to
a determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs the Executive to pay
such claim and sue for a refund, the Company shall advance the amount of such
payment to the Executive, on an interest-free basis and shall

13



--------------------------------------------------------------------------------



 



indemnify and hold the Executive harmless, on an after-tax basis, from any
Excise Tax or income tax (including interest or penalties with respect thereto)
imposed with respect to such advance or with respect to any imputed income with
respect to such advance; and further provided that any extension of the statute
of limitations relating to payment of taxes for the taxable year of the
Executive with respect to which such contested amount is claimed to be due is
limited solely to such contested amount. Furthermore, the Company’s control of
the contest shall be limited to issues with respect to which a Gross-Up Payment
would be payable hereunder and the Executive shall be entitled to settle or
contest, as the case may be, any other issue raised by the Internal Revenue
Service or any other taxing authority.
          (d) If, after the receipt by the Executive of an amount advanced by
the Company pursuant to Section 9(c), the Executive becomes entitled to receive
any refund with respect to such claim, the Executive shall (subject to the
Company’s complying with the requirements of Section 9(c)) promptly pay to the
Company the amount of such refund (together with any interest paid or credited
thereon after taxes applicable thereto). If, after the receipt by the Executive
of an amount advanced by the Company pursuant to Section 9(c), a determination
is made that the Executive shall not be entitled to any refund with respect to
such claim and the Company does not notify the Executive in writing of its
intent to contest such denial of refund prior to the expiration of 30 days after
such determination, then such advance shall be forgiven and shall not be
required to be repaid and the amount of such advance shall offset, to the extent
thereof, the amount of Gross-Up Payment required to be paid.
          (e) Gross-Up Payments by the Company under this Section 9 with respect
to taxes paid by the Executive shall be made no later than the end of the
calendar year following the calendar year in which the taxes are remitted to the
taxing authority. Any other payments or reimbursements due under this Section 9
shall be made promptly after the Executive submits reasonable evidence of his
having incurred the amounts subject to payment, provided that the Executive
shall be required to provide such evidence no later than October 31 of the
calendar year following the year in which such expenses are incurred (or such
later date permitted by the Company that is not later than the end of the
calendar year following the year in which such expenses are incurred), and shall
be paid by the Company not later than the last day of the calendar year
following the year in which such expenses are incurred. The foregoing provisions
of this Section (e) are intended to conform the payments under this Section 9 to
the requirements of Code section 409A, and shall not be construed to permit
delay by the Company of payment of amounts due earlier in accordance with this
Section 9.
          10. Post-Termination Protections for Company. (a) Confidentiality. The
Executive acknowledges that in the course of the Executive’s involvement in the
activities of the Company and its Affiliates, the Executive will have access to
confidential and proprietary information including, but not limited to, the
Company’s business affairs, financial and strategic plans, customers, vendors,
finances, methods of operation, proprietary computer programs, business
dealings, assets, capabilities, and all other planning, pricing, customer or
client lists of the Company and its Affiliates whether written, oral or
otherwise. The Executive agrees that, before, on, and after the Effective Date,
the Executive shall keep confidential all information, knowledge or data
relating to the Company or any of its Affiliates, and their respective
businesses, which shall have been obtained by the Executive during the
Executive’s employment by the Company or any of its Affiliates and which shall
have been identified and held by the Company as proprietary and confidential and
which shall not be or become public knowledge (other than by acts by the
Executive or representatives of the Executive in violation of this Agreement).
During and after termination of the Executive’s employment with the Company, the
Executive shall not, without the express written consent of the Lead Director of

14



--------------------------------------------------------------------------------



 



the Company or as may otherwise be required by law or legal process, communicate
or divulge any such information, knowledge or data to anyone other than the
Company. In no event shall an asserted violation of the provisions of this
Section 10 constitute a basis for deferring or withholding any amounts otherwise
payable to the Executive under this Agreement.
          (b) Competition. The Executive agrees that, while employed by the
Company and, if the Executive’s Date of Termination occurs during the Employment
Period for any reason, during the twelve month period after the Executive’s Date
of Termination, the Executive shall not, without the express written consent of
the Lead Director of the Company be employed by, serve as a consultant to, or
otherwise assist or directly or indirectly provide services to a Competitor in
any location in the United States. The term “Competitor” means any enterprise
(including a person, firm, business, division, or other unit, whether or not
incorporated) during any period in which it is engaged in the business of
leasing railcar assets. Nothing contained herein will prevent the Executive from
engaging in an activity otherwise prohibited by this paragraph (b) for or with
respect to any subsidiary, division or affiliate or unit (each, a “Unit”) of an
entity if that Unit is not engaged in railcar leasing irrespective of whether
another Unit of such entity engages in such competition (as long as the
Executive does not engage in prohibited activity for such other Unit).
          (c) Solicitation of Customers or Suppliers. The Executive agrees that,
while employed by the Company and, if the Executive’s Date of Termination occurs
during the Employment Period for any reason, during the twelve month period
after the Executive’s Date of Termination, the Executive shall not, without the
express written consent of the Lead Director of the Company call on, service or
solicit any party who is then or, during the twelve-month period prior to such
solicitation by the Executive was a customer or supplier of the Company or
Affiliate, provided that the restriction in this paragraph (c) shall not apply
to any activity on behalf of a business that is not a Competitor.
          (d) Solicitation of Employees. The Executive agrees that, while
employed by the Company and, if the Executive’s Date of Termination occurs
during the Employment Period for any reason, during the twelve month period
after the Executive’s Date of Termination, the Executive shall not, solicit,
entice, persuade or induce any individual who is employed by the Company or the
Affiliates (or was so employed within 90 days prior to the Executive’s action)
to terminate or refrain from renewing or extending such employment or to become
employed by or enter into contractual relations with any other individual or
entity other than the Company or the Affiliates, and the Executive shall not
approach any such employee for any such purpose or authorize or knowingly
cooperate with the taking of any such actions by any other individual or entity.
          (e) Judicial Amendment. It is expressly understood and agreed that
although the Executive and the Company consider the restrictions contained in
this paragraph 10 to be reasonable, if a final judicial determination is made by
a court of competent jurisdiction that the time or territory or any other
restriction contained in this Agreement is an unenforceable restriction against
the Executive, the provisions of this Agreement shall not be rendered void but
shall be deemed amended to apply as to such maximum time and territory and to
such maximum extent as such court may judicially determine or indicate to be
enforceable. Alternatively, if any court of competent jurisdiction finds that
any restriction contained in this Agreement is unenforceable, and such
restriction cannot be amended so as to make it enforceable, such finding shall
not affect the enforceability of any of the other restrictions contained herein.

15



--------------------------------------------------------------------------------



 



          (f) Equitable Remedies. The Executive acknowledges that the Company
would be irreparably injured by a violation of this paragraph 10, and agrees
that the Company, in addition to any other remedies available to it for such
breach or threatened breach, shall be entitled to a preliminary injunction,
temporary restraining order, or other equivalent relief, restraining the
Executive from any actual or threatened breach of paragraph 10. If a bond is
required to be posted in order for the Company to secure an injunction or other
equitable remedy, the parties agree that said bond need not be more than a
nominal sum.
          (g) Duty of Loyalty. Nothing in this paragraph 10 shall be construed
as limiting the Executive’s duty of loyalty to the Company, or any other duty
the Executive may otherwise have to the Company, while is employed by the
Company.
          11. Successors. (a) This Agreement is personal to the Executive and
without the prior written consent of the Company shall not be assignable by the
Executive otherwise than by will or the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by the Executive’s
legal representatives.
          (b) This Agreement shall inure to the benefit of and be binding upon
the Company and its successors and assigns.
          (c) The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. The Company agrees that it will not effect the sale or other
disposition of all or substantially all of its assets unless either (1) the
person or entity acquiring the assets or a substantial portion of the assets
shall expressly assume by an instrument in writing all duties and obligations of
the Company under this Agreement or (2) the Company shall provide through the
establishment of a separate reserve for the payment in full of all amounts that
are or may be reasonably expected to become payable to the Executive under this
Agreement. As used in this Agreement, “Company” shall mean the Company as herein
before defined and any successor to its business and/or assets as aforesaid
which assumes and agrees to perform this Agreement by operation of law, or
otherwise.
          12. Miscellaneous. (a) This Agreement shall be governed by and
construed in accordance with the laws of the State of Illinois, without
reference to principles of conflict of laws. The captions of this Agreement are
not part of the provisions hereof and shall have no force or effect. This
Agreement may not be amended or modified otherwise than by a written agreement
executed by the parties hereto or their respective successors and legal
representatives. No amendment, modification, or termination of this Agreement
shall be adopted or effective if it would result in accelerated recognition of
income or imposition of additional tax under Code section 409A.
          (b) All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

16



--------------------------------------------------------------------------------



 



If to the Executive:
Brian A. Kenney
If to the Company:
GATX Corporation
222 West Adams Street
Chicago, IL 60606-5314
Attention: Senior Vice-President, Human Resources
or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.
          (c) The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.
          (d) The Company may withhold from any amounts payable under this
Agreement such Federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.
          (e) The Executive’s or the Company’s failure to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right the Executive or the Company may have hereunder, including, without
limitation, the right of the Executive to terminate employment for Good Reason
pursuant to Section 5(c)(i)-(vi) of this Agreement, shall not be deemed to be a
waiver of such provision or right or any other provision or right of this
Agreement.
          (f) This Agreement supercedes and replaces the Agreement between the
Executive and the Company dated August 6, 2004.
          (g) The Executive and the Company acknowledge that, except as may
otherwise be provided under any other written agreement between the Executive
and the Company, the employment of the Executive by the Company is “at will”
and, subject to Section 1(a) hereof, prior to the Effective Date, the
Executive’s employment and/or this Agreement may be terminated by either the
Executive or the Company at any time prior to the Effective Date, in which case
the Executive shall have no further rights under this Agreement. From and after
January 1, 2009, this Agreement shall supersede any other agreement between the
parties with respect to the subject matter hereof.

17



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s
hand and, pursuant to the authorization from its Board of Directors, the Company
has caused these presents to be executed in its name on its behalf, all as of
the Execution Date set forth below.

                    Executive               GATX CORPORATION
      By:           Its Senior Vice President, General Counsel & Secretary     
          Execution Date      

18